                      Case 1:20-cv-04152-AKH Document 27
                                                      28 Filed 12/08/20 Page 1 of 2




                                            THE CITY OF NEW YORK                                     J. KEVIN SHAFFER
                                                                                              Assistant Corporation Counsel
JAMES E. JOHNSON
Corporation Counsel
                                           LAW DEPARTMENT                                Labor & Employment Law Division
                                               100 CHURCH STREET                                             (212) 356-1105
                                               NEW YORK, NY 10007                                     jshaffer@law.nyc.gov


                                                                    December 8, 2020
        By ECF                                    Conference is hereby adjourned , and if necessary, a hearing shall
        Hon. Alvin K. Hellerstein                 be scheduled once the motion for reconsideration is fully briefed.
        United States District Judge
        United States District Court              So ordered,
        Southern District of New York             /s/
        500 Pearl Street                          Alvin K. Hellerstein
        New York, New York 10007                  12/8/20
                          Re: Achmat Akkad v. The City of New York and Former Commissioner Loree
                              Sutton, in her individual capacity
                              20 Civ. 4152 (AKH) (GWG)
        Dear Judge Hellerstein:
                         I am an Assistant Corporation Counsel in the office of James E. Johnson,
        Corporation Counsel of the City of New York, representing Defendants the City of New York
        (“City”) and Loree Sutton (“Sutton”) in the above-referenced action. I write to request an
        adjournment of the initial conference scheduled for December 10, 2020, until after the Court
        issues an order regarding Plaintiff’s pending motion for reconsideration of the Court’s Order
        dated October 19, 2020, and for leave to file an Amended Complaint as to previously dismissed
        claims (ECF Dkt. No. 22). Plaintiff’s counsel has consented to this request. This is Defendants’
        first request for an adjournment of the initial conference in this matter.
                        On October 19, 2020, the Court partially granted Defendants’ motion to dismiss,
        and ordered Plaintiff to file an Amended Complaint “conforming to these rulings.” (ECF Dkt.
        No. 20). On November 2, 2020, Plaintiff filed a motion for reconsideration of that order, and for
        leave to file an Amended Complaint as to claims which the Court dismissed on October 19,
        2020. (ECF Dkt. No. 22). On November 13, 2020, the Court granted the parties’ joint motion,
        extending Defendants’ time to file opposition until December 7, 2020, as well as extending the
        time for Plaintiff to file an Amended Complaint until after the Court resolves Plaintiff’s motion
        for reconsideration. (ECF Dkt. No. 25). Defendants filed opposition to Plaintiff’s motion for
        reconsideration and leave to amend yesterday, December 7, 2020, (ECF Dkt. No. 26) and
        Plaintiff’s reply is currently due on or before December 14, 2020.
                        In accordance with the Court’s Individual Rule 2.A, stating that “[c]onferences in
        all civil cases will generally be called after Answers are filed,” and in light of the fact that
        Plaintiff’s motion for leave to file an Amended Complaint is pending, and thus, Defendants have
         Case 1:20-cv-04152-AKH Document 27
                                         28 Filed 12/08/20 Page 2 of 2




not yet filed an Answer, Defendants respectfully request that the Court adjourn the initial
conference scheduled for December 10, 2020, until after the Court issues an order regarding
Plaintiff’s pending motion for reconsideration and leave to amend. I thank the Court for its
consideration of this request.

                                                        Respectfully submitted,
                                                        /s/ J. Kevin Shaffer
                                                        J. Kevin Shaffer
                                                        Assistant Corporation Counsel

Cc:    Law Offices of Deborah H. Karpatkin (By ECF)
       Attorney for Plaintiff




                                             2
